Citation Nr: 0945117	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the claim sought.


FINDINGS OF FACT

1.  The Veteran has a combined rating of 80 percent for the 
following service connected disabilities: degenerative disc 
disease with arthritis of the lumbar spine, evaluated as 40 
percent disabling; coronary artery disease associated with 
diabetes mellitus, type II, evaluated as 30 percent 
disabling; diabetes mellitus, type II, evaluated as 20 
percent disabling; plantar warts of both plantar aspects, 
evaluated as 10 percent disabling; peripheral neuropathy of 
the right upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; diabetic retinopathy of the left 
eye, associated with diabetes mellitus, type II, evaluated as 
10 percent disabling; residuals of hepatitis infections, 
evaluated as noncompensable; and right thigh trichophytosis, 
evaluated as noncompensable.

2.  The Veteran's service-connected disorders alone do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in a May 2006 pre-
rating correspondence of the information and evidence needed 
to substantiate and complete his claim, to include how 
disability rates and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Veteran asserts that he is unable to maintain employment 
due to his service-connected disabilities.
 
VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there are sufficient additional service-connected 
disabilities to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities alone render the veteran unemployable.
 
The United States Court of Appeals for Veterans Claims has 
held that in determining whether the veteran is entitled to a 
total disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.
 
A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).
 
The Veteran has a combined rating of 80 percent for the 
following service connected disabilities: degenerative disc 
disease with arthritis of the lumbar spine, evaluated as 40 
percent disabling; coronary artery disease associated with 
diabetes mellitus, type II, evaluated as 30 percent 
disabling; diabetes mellitus, type II, evaluated as 20 
percent disabling; plantar warts of both plantar aspects, 
evaluated as 10 percent disabling; peripheral neuropathy of 
the right upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; diabetic retinopathy of the left 
eye, associated with diabetes mellitus, type II, evaluated as 
10 percent disabling; residuals of hepatitis infections, 
evaluated as noncompensable; and right thigh trichophytosis, 
evaluated as noncompensable.
 
The Veteran is currently unemployed.  The record shows that 
he stopped working in 1979 at the age of 40 and decided to 
live off his VA benefits.  See June 2006 VA examination.  He 
stated that he did not retire due to any specific medical 
reasons.  Id.  He reported that his position was "closed."  
Id.  At the June 2006 VA examination, the Veteran also noted 
that he has applied for his claim solely because he "needs 
to reach 100% compensation, as he does not work."  There is 
no indication, however, that the Veteran cannot work due to 
his service-connected disabilities.

The evidence of record shows that the Veteran is not 
unemployable due to his service connected disabilities.  At a 
May 2006 VA examination the Veteran was diagnosed with 
lumbosacral degenerative disc disease.  The examiner opined 
that the appellant's range of motion had improved since his 
last compensation examination, and that the back disorder did 
not preclude sedentary employment.

At the June 2006 VA examination, the Veteran reported 
peripheral neuropathy of all extremities due to his diabetes.  
He reported numbness in his hands and stated that he drops 
things and has trouble picking up change.  The examiner, 
noting the Veteran's history of diabetes and coronary artery 
disease, opined that diabetes mellitus-related neuropathy 
"may" preclude him from most physical employment, but it 
"(did) not preclude him from sedentary employment."  The 
Veteran also reported some fatigue and dizziness from his 
heart disability, but he also reported that he could do 
housework and yard work without incident.  He reported using 
a snow blower in the winter months and mowing his lawn in the 
summer, although he had to work in 15 minute intervals to 
accomplish each task.  Shortness of breath and chest pains 
were denied regarding these activities.  See also December 
2004 VA examination (Veteran able to propel a leaf vacuum and 
use a snow blower without any difficulty); March 2006 general 
note (for exercise, the Veteran does yard work such as raking 
leaves, mowing lawn, shoveling snow, walking, and taking 
stairs).

The record shows that the Veteran is currently receiving 
benefits from the Social Security Administration, and began 
receiving those benefits in November 2002, based on his age.  
There is no indication that the Veteran ever received 
disability benefits from the Social Security Administration 
based on any of his service connected disabilities.  See, 
e.g., September 2000 record.

After considering the opinion of the examining physician and 
the evidence of record, the evidence shows that the Veteran 
is capable of some form of substantially gainful employment.  
The VA physician believed that the Veteran could definitely 
work a sedentary position, and the record is silent as to any 
contrary competent opinion.  The Veteran has also clearly 
noted that he left his prior job in 1979 and has chosen not 
to work due to reasons other than his disabilities.  The sole 
fact that a claimant is unemployed does not render him 
unemployable.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veteran is capable of performing the physical acts 
required by sedentary employment; therefore, he is not 
entitled to a total disability based on individual 
unemployability due to service-connected disabilities at this 
time.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a total disability based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


